Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present reissue deletes a paragraph from the specification that was not in the PCT application.  Additionally deletes dependent claim 11 that relates to the subject matter deleted from the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/841,014 in view of CHOI et al. (CA 2 900 091). The claims in the copending application ‘014 provide for a similar cosmetic except for octyl methoxycinnamate in the cosmetic composition.  CHOI et al. teaches a cosmetic composition that comprises octyl methoxycinnamate and all the components claimed in dependent claim 5.  (Refer to Table 1, pp. 13-14)  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use octyl methoxycinnamate in the cosmetic 
This is a provisional nonstatutory double patenting rejection.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending reissue Application No. 16/722,222 in view of CHOI et al. (CA 2 900 091). The claims in the copending reissue application ‘222 provide for a similar cosmetic except for octyl methoxycinnamate in the cosmetic composition.  CHOI et al. teaches a cosmetic composition that comprises octyl methoxycinnamate and all the components claimed in dependent claim 5.  (Refer to Table 1, pp. 13-14)  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use octyl methoxycinnamate in the cosmetic composition to provide UV-blocking properties to the cosmetic composition. (Refer to pp. 1-2 of CHOI et al.)
This is a provisional nonstatutory double patenting rejection.

Conclusion
Claims 1-10 are rejected.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,844,496 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner’s supervisors: Timothy Speer at (313) 446-4825 or Jean Witz at (571) 272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Norca L. Torres Velazquez/
Patent Reexamination Specialist
Central Reexamination Unit 3991


Conferees:
/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                       
/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991